DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0160976).
 Regarding claim 1, Park teaches a contact lens (Abstract) comprising: 
a lens unit (Fig. 1: inherent lens unit of contact lens 10) to be placed on an eyeball; and 
a mesh-like or meandering linear communication electrode (Fig. 1: patterned conductor 25 and antenna 50 being both mesh-like and antenna 50 being meandering linear; Fig. 2A: conductive, transparent and flexible composite material 5 being a mesh-like material for forming patterned conductor 25 and antenna 50; [0048]; [0059]) provided in all or a portion of the lens unit.

Regarding Claim 2, Park further teaches the contact lens according to claim 1, wherein the communication electrode is mainly provided in a region facing a pupil when the lens unit is placed on the eyeball (Fig. 1: antenna 50 located in optical zone of contact lens 10).

Regarding Claim 3, Park further teaches the contact lens according to claim 2. wherein the communication electrode includes a transparent conductive wiring line ([0059]: patterned conductor 25 and antenna 50 result from conductive, transparent and flexible composite material 5 and accordingly are transparent wiring lines).

Regarding Claim 4, Park further teaches the contact lens according to claim 2, wherein the communication electrode includes a wiring line including a low-reflectance material ([0059]: conductive, transparent and flexible composite material 5 is low-reflectance material inherently in comparison with a conventional metal material; Examiner’s Note: Applicant does not provide a criterion for a low-reflectance material, making the current interpretation justified)

Regarding Claim 8, Park further teaches the contact lens according to claim 1, wherein 
the communication electrode includes a plurality of wiring lines adjacent to each other via a predetermined gap (Fig. 1: each turn of antenna 50 reads on a wiring line and a predetermined gap exists between each turn of antenna 50), and 
the plurality of wiring lines has a narrowed section in which the gap is locally narrow (Fig. 10; [0074]: the disclosed wrinkling manufacturing process inherently results in locally narrowed sections in the wiring lines).

Regarding Claim 10, Park teaches a communication system (Abstract) comprising a contact lens (Fig. 1: contact lens 10; Fig. 9: lens and patterned electrodes 104-108 disposed on lens) and a wearable apparatus (Fig. 1: biosensor 40; Fig. 9: electrical components 101-103), wherein 
the contact lens includes a lens unit (Fig. 1: inherent lens unit in contact lens 10; Fig. 9: inherent lens unit in optical region 125 of contact lens) to be placed on an eyeball and a mesh-like or meandering linear first communication electrode (Fig. 1: patterned conductor 25 and antenna 50 being both mesh-like and antenna 50 being meandering linear; Fig. 2A: conductive, transparent and flexible composite material 5 being a mesh-like material for forming patterned conductor 25 and antenna 50; Fig. 10: antenna loops 106-108; [0048]; [0059]) provided in all or a portion of the lens unit, and 
the wearable apparatus includes a second communication electrode (Fig. 10: patterned conductors 104, 105) for communication with the first communication electrode.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linhardt et al. (US 2015/0362752).
 Regarding claim 1, Linhardt teaches a contact lens (Figs. 1-4: eye-mountable device 100, 200, 300) comprising: 
a lens unit (Figs. 3-4: flexible lens formed by anterior flexible conductive electrode 315, LC layer 325 and posterior flexible conductive electrode 320; [0015]) to be placed on an eyeball; and 
a mesh-like

Regarding Claim 2, Linhardt further teaches the contact lens according to claim 1, wherein the communication electrode is mainly provided in a region facing a pupil when the lens unit is placed on the eyeball (Figs. 3-4).

Regarding Claim 3, Linhardt further teaches the contact lens according to claim 2. wherein the communication electrode includes a transparent conductive wiring line ([0038]: “ANT 315 and POST 320 are transparent electrodes”, “metal nanowires (e.g., silver nanowires”).

Regarding Claim 4, Linhardt further teaches the contact lens according to claim 2, wherein the communication electrode includes a wiring line including a low-reflectance material ([0038]: “carbon nanotubes” “conductive polymer” or “conductive silicon” are inherently low-reflectance material, especially since the current claim language does not define a criterion for a low-reflectance material).

Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markus et al. (WO 2016/022665).
Regarding claim 1, Markus teaches a contact lens (Figs. 3-4: contact lens including elastic circuit 50) comprising: 
a lens unit (Figs. 3-4: inherent lens unit in swellable contact lens) to be placed on an eyeball; and 
a mesh-like or meandering linear communication electrode (Figs. 3-4: interconnecting member 54) provided in all or a portion of the lens unit.

Regarding Claim 5, Markus further teaches the contact lens according to claim 1, wherein the communication electrode is mainly provided in a region other than a region facing a pupil when the lens unit is placed on the eyeball (Figs. 3-4).

Regarding Claim 6, Markus further teaches the contact lens according to claim 5, wherein the communication electrode includes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0160976).
Regarding claim 9, Park further teaches the contact lens according to claim 1, comprising: 
a sensor device (Fig. 1: biosensor 40).
In this embodiment, Park does not further teach the contact lens comprising:
a controller that supplies electric power to the communication electrode and outputs a signal corresponding to information acquired by the sensor device to the communication electrode.
In a second embodiment (Fig. 10), however, Park teaches a contact lens comprising:
a controller (Fig. 10: one of electrical components 101-103 includes a controller logic chip, a capacitor, a switch and other circuitry elements for implementing a controller functionality in view of para. [0073]) that supplies electric power to the communication electrode and outputs a signal corresponding to information acquired by the sensor device to the communication electrode (Examiner’s Note: the features are provided directly or indirectly by a controller logic chip; specifically, because no detail for implementing the listed actions by the controller is provided in the current claim language, the current interpretation is justified).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,775,644, made of record by Pugh et al., teaches in Fig. 2 multi-turn loop antenna 220 (i.e., meandering linear communication electrode) disposed on a contact lens, which is related art to the instant application.
US Patent No. 10,478,104, made of record by Lamrani, teaches in Fig. 8 multi-turn antenna 240 disposed on a glucose sensing contact lens, which is related art to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693